Citation Nr: 0612824	
Decision Date: 05/03/06    Archive Date: 05/15/06	

DOCKET NO.  04-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1982 to 
September 1989. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

For reasons which will become apparent, this case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, specifically, paranoid 
schizophrenia.  In pertinent part, it is argued that the 
various problems which the veteran experienced during his 
period of active military service represented the "early 
stages" of that paranoid schizophrenia. 

In that regard, a review of service medical records shows 
that, on a number of occasions in service, the veteran 
received treatment for what was described as "tension 
headaches."  While on service separation examination in July 
1989, there was no evidence of a psychiatric disability, less 
than two weeks later, the veteran was seen for an apparent 
suicide attempt involving an overdose of prescribed 
medication.  The diagnosis noted at that time was of an 
adjustment disorder with disturbance of conduct and physical 
complaints manifested by self-medication (overdose) and 
tension headaches in response to unit problems.  

The Board observes that, in October 1993, approximately four 
years following the veteran's discharge from service, he was 
once again seen following an apparent suicide attempt 
involving an overdose of cocaine.  Apparently, at that time, 
the veteran reported that he had been hearing voices telling 
him "to kill himself."  

During the course of VA outpatient treatment in October 2000, 
the veteran gave a history of auditory hallucinations for the 
past 3 to 5 years.  According to the veteran, these voices 
had become more persistent and frightening over the previous 
two weeks, and consisted of commands to "kill or be killed."  
In early November 2000, less than one month later, the 
veteran received his first diagnosis of chronic paranoid 
schizophrenia.  

As noted above, the veteran argues that his various 
difficulties in service were, in fact, the early stages of 
his current schizophrenia.  To date, the veteran has yet to 
be afforded a VA psychiatric examination for compensation 
purposes.  Under the circumstances, the Board is of the 
opinion that such an examination is necessary prior to a 
final adjudication of the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As remand is otherwise 
required, corrective notice should be provided that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED to be RO for the following 
actions:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied with respect to the 
claim for service connection for an 
acquired psychiatric disorder, to include 
a discussion that an effective date and 
evaluation will be assigned 
if service connection is awarded, as well 
as the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem. 

3.  The veteran should then be afforded a 
VA psychiatric examination in order to 
more accurately determine the exact 
nature and etiology of his claimed 
psychiatric disability.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examining psychiatrist should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
psychiatric disability (as opposed to a 
personality disorder) and, if so, whether 
that psychiatric disability more likely, 
less likely, or as likely as not 
(probability of 50 percent or greater) 
had its origin during the veteran's 
period of active military service.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


